              Case:20-01947-jwb          Doc #:303 Filed: 09/14/2020     Page 1 of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                            Chapter 11
    BARFLY VENTURES, LLC, et. al., 1                        Case No. 20-01947-jwb

             Debtors.                                       (Jointly Administered)

    ____________________________________/

          MONTHLY FEE STATEMENT OF JAFFE RAITT HEUER & WEISS, P.C.
        FOR COMPENSATION FOR SERVICES RENDERED & REIMBURSEMENT OF
          EXPENSES AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED
                         CREDITORS FOR AUGUST 2020


    Name of Applicant:                              Jaffe Raitt Heuer & Weiss, P.C.
    Authorized to provide services to:              Official Committee of Unsecured Creditors
    Effective Date of Retention:                    August 10, 2020 (retroactive to June 25)
    Period for which compensation is sought:        August 2020
    Amount of compensation sought as actual,        $17,235.00
    reasonable, and necessary:                      80% = $13,788.00
                                                    20% = $3,447.00

    Amount of expense reimbursement sought:         $0
    Total interim request:                          $13,788.00



1
 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).



4958846.v1
          Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020      Page 2 of 20




                                     Respectfully submitted by,

                                     JAFFE RAIT HEUER & WEISS, P.C.

                                     By:    /s/ Paul R. Hage
                                     Paul R. Hage (P70460)
                                     27777 Franklin Road, Suite 2500
                                     Southfield, MI 48034
                                     Phone: (248) 351-3000
                                     phage@jaffelaw.com

                                     -and-

                                     SUGAR FELSENTHAL GRAIS &
                                     HELSINGER, LLP

                                     Michael A. Brandess
                                     Elizabeth Vandesteeg
                                     30 N. LaSalle Street, Suite 3000
                                     Chicago, IL 60602
                                     Phone: (312) 704-9400
                                     mbradness@sfgh.com
                                     evandesteeg@sfgh.com

                                     Counsel to the Official Committee of Unsecured
                                     Creditors of Barfly Ventures, LLC et al.

Dated: September 14, 2020.
             Case:20-01947-jwb              Doc #:303 Filed: 09/14/2020                 Page 3 of 20


                                               Jaffe
                                              ^0 JAFFE RAITT HEUER & WEISS
                                                       A Prvjhxinm/('o/yjonuio/i
                                                      Alinriieys ift Cwnarlors

                    27777 FRANKLIN ROAD, SUITE 2500 * P.O. BOX 5034 • SOUTHFIEID, MICHIGAN 48086-5034
                                         PHONE 248.351.3000 • FAX 248.351.3082
                                                    www.jaffelaw.coin




   Official Committee of Unsecured Creditors of BaSeptember 4, 2020
   c/o Gordon Food Service, Inc.
   Sharon Murphy - Director of Credit
   1300 Gezon Parkway SW
   Wyoming, MI 49509-9300                         Invoice No. 465559




FOR LEGAL SERVICES RENDERED THROUGH AUGUST 31                           2020
AS ITEMIZED ON THE ATTACHED REPORT:



ASSET ANALYSIS

                                                     Total Fees                       $8,041.50
                                                     Total Costs                             $0 . 00

                                                     Subtotal                         $8,041.50
ASSET DISPOSITION

                                                     Total Fees                       $1,944.00
                                                     Total Costs                          $0.00

                                                     Subtotal                         $1,944.00
CASE ADMINISTRATION

                                                     Total Fees                       $1,660.50
                                                     Total Costs                             $0 .00

                                                     Subtotal                         $1,660.50
CLAIMS

                                                     Total Fees                            $40.50
                                                     Total Costs                             $ 0.0 0


                                                     Subtotal                              $40.50
COMMITTEE COMMUNICATIONS

                                                      Total Fees                       $1,539.00
                                                      Total Costs                            $0 . 00

                                                      Subtotal                         $1,539.00
                 Case:20-01947-jwb     Doc #:303 Filed: 09/14/2020    Page 4 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Sep   4, 2020       PAGE        2
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559

     EMPLOYMENT APPLICATIONS

                                             Total Fees                $526.50
                                             Total Costs                 $0 . 00

                                             Subtotal                  $526.50
    EMPLOYMENT OBJECTIONS

                                             Total Fees                $243 . 00
                                             Total Costs                 $0 . 00

                                             Subtotal                  $243 . 00
    EXECUTORY CONTRACTS

                                             Total Fees              $1,579.50
                                             Total Costs                 $0 . 00

                                             Subtotal                $1,579.50
    FEE APPLICATIONS / OBJECTIONS

                                             Total Fees              $1,660.50
                                             Total Costs                 $0 . 00

                                             Subtotal                $1,660.50




                               TOTAL FEES THIS INVOICE      $        17,235.00

                               TOTAL AMOUNT DUE             $        17,235.00




    FED. TAX I.D. XX-XXXXXXX      TERMS:   NET 30 DAYS

    {Jl}
                 Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020          Page 5 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Sep   4, 2020          PAGE    3
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559



    Official Committee of Unsecured Creditors of Barfly Ventures
    ASSET ANALYSIS
**OPEN FOR TIME ONLY**



 DATE   ATTY    SERVICE DESCRIPTION                            HOURS

08/03/20 PRH PHONE CALL WITH E. NOVETSKY RE PPP ISSUES AND      2.60        1053.00
             RELATED CORRESPONDENCE (.4). PHONE CALLS WITH
             M. BRANDESS REGARDING PPP BRIEF STRATEGY (.6).
             REVIEW DEBTORS' BRIEF (.5). FINALIZE AND FILE
             COMMITTEE BRIEF (1.1).

08/03/20 EDN RSCH RE (0.8) AND REVIEW AND REVISE BRIEF RE           2.30     793.50
             PPP PROCEEDS (1.5)

08/05/20 PRH REVIEW FSB BRIEF RE PPP ISSUE (.6). DISCUSS            2.80    1134.00
             SAME WITH M. BRANDESS (.3). REVIEW AND PROPOSE
             REVISIONS TO OUTLINE FOR ORAL ARGUMENT (.8).
             CONFERENCE CALL WITH ESTATE PROFESSIONALS IN
             PREPARATION FOR HEARING ON PPP ISSUES (.9).
             CORRESPONDENCE IN PREPARATION FOR HEARING (.2).

08/06/20 PRH ATTEND HEARING RE PPP PROCEED ISSUE.                   2.00      810.00

08/07/20 PRH ATTEND CONTINUED HEARING RE PPP FUNDS (.8).            1.80     729.00
             FOLLOW UP CALLS AND CORRESPONDENCE WITH
             COMMITTEE PROFESSIONALS (.4). ATTEND
             CONFERENCE CALL WITH J. LUCAS AND M. BRANDESS
             TO DISCUSS RULING, STRATEGY (.6).

08/10/20 PRH REVIEW ORDER OVERRULING FSB OBJECTIONS (.1).            .30      121.50
             REVIEW CASELAW DEALING WITH PPP ISSUES (.2).

08/11/20 PRH CORRESPONDENCE WITH M. BRANDESS REGARDING PPP           .30      121.50
             STRATEGY.

08/12/20 PRH CORRESPONDENCE WITH ESTATE PROFESSIONALS                .10       40.50
             REGARDING PPP STRATEGY.

08/13/20 PRH CORRESPONDENCE RE PPP ISSUE.                            .10       40.50
                 Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020         Page 6 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Sep   4, 2020         PAGE      4
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559

08/17/20 PRH REVIEW SELLERS PROMISSORY NOTE (.2).                  .60      243.00
             CORRESPONDENCE AND CALL WITH COMMITTEE COUNSEL
             RE SELLERS BANKRUPTCY STRATEGY ( .4) .

08/27/20 PRH PHONE CALL WITH M. BRANDESS REGARDING TRO BRIEF     1.00      405 . 00
             (.2). DISCUSS SAME WITH D. WILLIAMS AND LOCATE
             RELEVANT RESEARCH (.5). PHONE CALL AND
             CORRESPONDENCE WITH M. CHAPMAN RE OBTAINING
             HEARING TRANSCRIPT (.3).

08/28/20 PRH CORRESPONDENCE WITH M. CHAPMAN RE OBTAINING           .50     202.50
             TRANSCRIPT OF PPP HEARING {.2). REVIEW
             TRANSCRIPT FROM HEARING (.2). CORRESPONDENCE
             WITH M. BRANDESS RE BRIEF (.1).

08/28/20 MEC COMMUNCATIONS W/ P. HAGE RE TRANSCRIPT REQUEST      1.20      282.00
             (.3). PREPARE LOCAL FORM FOR TRANSCRIPT REQUEST
             (.4). TELEPHONE CALLS W/ COURT REPORTER RE
             TRANSCRIPT REQUEST ON RUSH BASIS (.4). RECEIPT
             AND REVIEW TRANSCRIPT (.1).

08/30/20 PRH RESEARCH REGARDING PPP ISSUES AND RELATED           1.30      526.50
             CORRESPONDENCE WITH J. LUCAS AND M. BRANDESS.

08/31/20 PRH REVIEW TRO MOTION AND MEMO REGARDING PPP FUNDS      3.10     1255.50
             (1.6). CONFERENCE CALL WITH COMMITTEE
             PROFESSIONALS RE STRATEGY (.7). REVIEW REVISED
             DRAFT OF TRO BRIEF AND RELATED CORRESPONDENCE
             WITH CO-COUNSEL (.8).

08/31/20 PRH REVIEW SELLERS BANKRUPTCY SCHEDULES AND SOFA          .70     283.50
             AND PREPARE E-MAIL TO COMMITTEE MEMBERS RE
             SAME.




   TOTAL HOURS       20 .70      FOR SERVICES RENDERED       $           8041.50




                                 MATTER TOTAL                $           8041.50
                 Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020        Page 7 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Sep   4, 2020         PAGE       5
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




  *
                             TIME AND FEE SUMMARY                               *
  *          TIMEKEEPER        *    RATE   HOURS                  FEES
  PAUL R. HAGE                    405.00   17.20           6966 . 00
  ERIC D. NOVETSKY                345.00    2.30            793 .50
  MAUREEN E. CHAPMAN              235 . 00  1.20             282 . 00
                          TOTALS           20 . 70         8041.50
                  Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020        Page 8 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Sep   4, 2020          PAGE    6
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




    Official Committee of Unsecured Creditors of Barfly Ventures
    ASSET DISPOSITION




  DATE   ATTY    SERVICE DESCRIPTION                           HOURS

08/11/20 PRH CORRESPONDENCE WITH M. BRANDESS RE ADEQUATE           . 10      40.50
             ASSURANCE INFORMATION.

08/14/20 PRH REVIEW FILED SALE OBJECTION.                          . 10      40 . 50

08/18/20 PRH REVIEW CORRESPONDENCE AND MODELS FROM R. HERSCH       .30      121.50
             RE STATUS OF SALE PROCESS ( . 2 ) . RELATED
             CORRESPONDENCE WITH COMMITTEE PROFESSIONALS
             ( .1).

08/19/20 PRH REVIEW LANDLORD SALE OBJECTION ( . 1 ) •           1.00        405.00
             CORRESPONDENCE AND CALL WITH M. BRANDESS AND E.
             VANDESTEEG RE SALE STRATEGY/ISSUES (.4) .
             CONFERENCE CALL WITH MASTODON REGARDING STATUS
             OF SALE ( .5) .

08/20/20 PRH REVIEW SALE HEARING NOTICE (.1). CORRESPONDENCE       .20       81. 00
             WITH CO-COUNSEL AND THE COURT RE SALE HEARING
             (.1) •

08/21/20 PRH REVIEW LENDER ADEQUATE ASSURANCE PACKAGE AND          .20       81. 00
             RELATED CORRESPONDENCE WITH COMMITTEE
             PROFESSIONALS.

08/24/20 PRH PHONE CALL WITH H. SHER RE STATUS OF SALE          1.80        729.00
             PROCESS (.4). REVIEW AND REVISE DRAFT
             STIPULATION EXTENDING SALE DEADLINES AND
             RELATED CORRESPONDENCE WITH E. VON EITZEN (.6).
             PHONE CALLS WITH M. MAGGIO AND M. BRANDESS RE
             OBJECTION DEADLINE FOR SALE (.3). VARIOUS
             CORRESPONDENCE RE SALE ADJOURNMENT STIPULATION
             AND ORDER (. 5).
                   Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020            Page 9 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN        Sep   4, 2020          PAGE       7
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559

08/25/20 PRH VARIOUS CORRESPONDENCE RE ADEQUATE                         .50       202.50
             ASSURANCE/SALE ISSUES AND STIPULATION (.3) .
             REVIEW FSB SALE OBJECTION AND RELATED
             CORRESPONDENCE ( . 2 ) .

08/26/20 PRH REVIEW FILED STIPULATION AND ORDER ADJOURNING              .50      202.50
             SALE HEARING (.2). REVIEW LANDLORD SALE
             OBJECTIONS (.3).

08/27/20 PRH CORRESPONDENCE WITH COMMITTEE PROFESSIONALS RE             . 10      40.50
             SALE HEARING, PROCESS.




     TOTAL HOURS         4 . 80      FOR SERVICES RENDERED       $             1944.00




                                     MATTER TOTAL                $             1944.00




 *
                                 TIME AND FEE SUMMARY                                 *
 *          TIMEKEEPER             *    RATE   HOURS                   FEES
 PAUL R. HAGE                         405.00    4.80            1944 . 00
                              TOTALS            4.80            1944.00
                  Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020      Page 10 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Sep   4, 2020          PAGE   8
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




     Official Committee of Unsecured Creditors of Barfly Ventures
     CASE ADMINISTRATION
* *OPEN FOR TIME ONLY**



  DATE   ATTY    SERVICE DESCRIPTION                            HOURS

08/13/20 PRH REVIEW MONTHLY OPERATING REPORT FILED BY               .20      81. 00
             DEBTORS.

08/14/20 PRH REVIEW BANKRUPTCY DOCKET FOR M. SELLERS CHAPTER     1.40       567.00
             11 AND RELATED CORRESPONDENCE WITH COMMITTEE
             PROFESSIONALS (1.0). PHONE CALL WITH M.
             BRANDESS RE CASE STRATEGY (.4).

08/17/20 PRH PHONE CALL WITH M. BRANDESS AND J. LUCAS               .30     121.50
             REGARDING VARIOUS ISSUES IN CASE.

08/17/20 PRH CONFERENCE CALL WITH M. BRANDESS AND E.                .60     243.00
             VANDESTEEG RE CASE STRATEGY.

08/18/20 PRH CORRESPONDENCE WITH M. BRANDESS AND E.                 .60     243.00
             VANDESTEEG RE SELLERS BANKRUPTCY (.1).    REVIEW
             DOCKET IN CASE (.2). PREPARE AND FILE
             APPEARANCES (.3).

08/19/20 PRH REVIEW FILINGS IN THE SELLERS BANKRUPTCY CASE          .40     162.00
             ( . 2 ) . PREPARE E-MAIL TO COMMITTEE MEMBERS RE
             SAME ( . 2 ) .

08/20/20 PRH REVIEW MOTION TO EXTEND DEADLINE TO FILE               . 10     40 . 50
             SCHEDULES.

08/21/20 PRH REVIEW FILINGS IN BANKRUPTCY CASES.                    .30     121.50

08/24/20 PRH CORRESPONDENCE WITH ESTATE PROFESSIONALS RE            . 20     81. 00
             STATUS OF VARIOUS OPEN MATTERS.
                    Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020     Page 11 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN        Sep   4, 2020       PAGE       9
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559

      TOTAL HOURS        4.10       FOR SERVICES RENDERED        $          1660.50




                                    MATTER TOTAL                 $          1660.50




  *
                                TIME AND FEE SUMMARY                               *
 *          TIMEKEEPER            *    RATE   HOURS                  FEES
 PAUL R. HAGE                        405.00    4 . 10           1660.50
                             TOTALS            4. 10            1660.50
                   Case:20-01947-jwb     Doc #:303 Filed: 09/14/2020       Page 12 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN      Sep   4, 2020         PAGE       10
CLIENT NUMBER: UCCBAR
INVOICE NO.: 4S5559




    Official Committee of Unsecured Creditors of Barfly Ventures
    CLAIMS
**OPEN FOR TIME ONLY**



 DATE     ATTY     SERVICE DESCRIPTION                             HOURS

08/13/20 PRH REVIEW CLAIMS BAR DATE ORDER ENTERED BY COURT            .10      40.50
             AND CALENDAR DEADLINES.




     TOTAL HOURS         0.10      FOR SERVICES RENDERED       $              40 . 50




                                   MATTER TOTAL                $              40 . 50




 *                             TIME AND FEE SUMMARY                                *
 *          TIMEKEEPER           *    RATE   HOURS                 FEES
 PAUL R. HAGE                       405.00     . 10             40.50
                            TOTALS             . 10             40.50
                 Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020     Page 13 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Sep   4, 2020          PAGE   11
CLIENT NUMBER: UCCBAR
INVOICE NO.: 165559




    Official Committee of Unsecured Creditors of Barfly Ventures
    COMMITTEE COMMUNICATIONS
**OPEN FOR TIME ONLY**



  DATE   ATTY   SERVICE DESCRIPTION                           HOURS

08/04/20 PRH REVIEW DRAFT AGENDA AND RELATED CORRESPONDENCE    1.10        445.50
             PREPARATION FOR COMMITTEE CALL {.1). ATTEND
             COMMITTEE CONFERENCE CALL (.5). FOLLOW UP
             CORRESPONDENCE (.5).

08/05/20 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS RE STATUS       . 10     40 . 50
             OF CASE.

08/06/20 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS RE STATUS       . 10     40 . 50
             OF CASE.

08/07/20 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS RE PPP          . 10     40.50
             RULING.

08/11/20 PRH REVIEW AGENDA FOR, AND ATTEND, COMMITTEE              .70     283.50
             CONFERENCE CALL.

08/13/20 PRH REVIEW CORRESPONDENCE TO COMMITTEE RE CLAIMS          .30     121.50
             BAR DATE ORDER ( . 1 ) . CORRESPONDENCE WITH
             COMMITTEE RE MONTHLY FEE STATEMENTS (.2).

08/14/20 PRH CORRESPONDENCE TO COMMITTEE REGARDING SELLERS         .40     1S2.00
             BANKRUPTCY FILING.

08/18/20 PRH CORRESPONDENCE WITH COMMITTEE PROFESSIONALS RE        .60     243.00
             WEEKLY CALL (.1) • ATTEND WEEKLY COMMITTEE CALL
             (.5).

08/21/20 PRH REVIEW CORRESPONDENCE TO COMMITTEE RE STATUS OF       . 10     40 . 50
             CASE.
                    Case:20-01947-jwb       Doc #:303 Filed: 09/14/2020     Page 14 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN         Sep   4, 2020          PAGE   12
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559

08/25/20 PRH CORRESPONDENCE WITH M. BRANDESS AND COMMITTEE               . 20      81.00
             MEMBERS RE STATUS OF CASE AND ADJOURNING WEEKLY
             COMMITTEE CALL.

08/26/20 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS RE SALE               . 10     40.50
             RELATED ISSUES.




      TOTAL HOURS        3 . 80          FOR SERVICES RENDERED     $            1539.00




                                         MATTER TOTAL              $            1539.00




  *                                  TIME AND FEE SUMMARY                              *

  *          TIMEKEEPER              - -*   RATE   HOURS                 FEES
  PAUL R. HAGE                            405.00    3.80          1539.00
                                  TOTALS            3 . 80        1539 . 00
                    Case:20-01947-jwb     Doc #:303 Filed: 09/14/2020     Page 15 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN       Sep   4, 2020         PAGE   13
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




    Official Committee of Unsecured Creditors of Barfly Ventures
    EMPLOYMENT APPLICATIONS
**OPEN FOR TIME ONLY**



 DATE     ATTY      SERVICE DESCRIPTION                           HOURS

08/05/20 PRH REVIEW REVISED MASTODON RETENTION ORDER (.2).             .50     202.50
             RELATED CORRESPONDENCE (.1). REVIEW UST
             OBJECTION TO PROFESSIONAL RETAINERS AND RELATED
             CORRESPONDENCE (.2).

08/07/20 PRH REVISE RETENTION ORDERS AND UPLOAD THEM TO                .60     243.00
             COURT FOR ENTRY.

08/10/20 PRH REVIEW ORDERS APPROVING RETENTION OF COMMITTEE            .20      81.00
             PROFESSIONALS (.1). RELATED CORRESPONDENCE
             WITH COMMITTEE PROFESSIONALS (.1).




      TOTAL HOURS         1.30         FOR SERVICES RENDERED     $            526 . 50




                                       MATTER TOTAL              $            526.50




  *                                 TIME AND FEE SUMMARY                            *

  *          TIMEKEEPER               *    RATE   HOURS              FEES
  PAUL R. HAGE                           405.00    1.30          526.50
                                 TOTALS            1.30          526.50
                    Case:20-01947-jwb      Doc #:303 Filed: 09/14/2020       Page 16 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN       Sep   4, 2020         PAGE   14
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




    Official Committee of Unsecured Creditors of Barfly Ventures
    EMPLOYMENT OBJECTIONS
**OPEN FOR TIME ONLY**



 DATE     ATTY      SERVICE DESCRIPTION                           HOURS

08/17/20 PRH CORRESPONDENCE WITH M. MAGGIO AND M. BRANDESS             .20       81.00
             RE MASTODON RETENTION ORDER.

08/18/20 PRH REVIEW REVISED MASTODON RETENTION ORDER (.2).             .20       81.00

08/19/20 PRH REVIEW DEBTOR PROFESSIONAL MONTHLY FEE                    .20       81. 00
             STATEMENTS AND RELATED CORRESPONDENCE WITH M.
             BRANDESS.




      TOTAL HOURS         0.60         FOR SERVICES RENDERED     $             243.00




                                       MATTER TOTAL              $             243.00




  *                                 TIME AND FEE SUMMARY                            *

  *          TIMEKEEPER               *    RATE   HOURS              FEES
  PAUL R. HAGE                           405.00     . 60         243.00
                                 TOTALS             . 60         243.00
                  Case:20-01947-jwb    Doc #:303 Filed: 09/14/2020         Page 17 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Sep     4, 2020          PAGE   15
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




    Official Committee of Unsecured Creditors of Barfly Ventures
    EXECUTORY CONTRACTS
**OPEN FOR TIME ONLY**



  DATE   ATTY    SERVICE DESCRIPTION                               HOURS

08/04/20 PRH REVIEW WARDROPP LETTER (.1). RESEARCH ISSUES           1.90       769.50
             REGARDING PERFECTION OF SECURITY INTEREST IN
             LIQUOR LICENSE AND ABILITY TO TRANSFER LICENSE
             IN SALE (1.7). RELATED CORRESPONDENCE WITH M.
             BRANDESS (.1).

08/04/20 PRH CORRESPONDENCE WITH M. BRANDESS RE ADEQUATE              . 10      40 . 50
             ASSURANCE PACKAGE FROM LENDERS.

08/05/20 PRH REVIEW LANDLORD CURE OBJECTIONS (.3).                    .60      243.00
             CORRESPONDENCE WITH CO-COUNSEL RE ADEQUATE
             ASSURANCE REQUEST (.3).

08/06/20 PRH REVIEW FILED CURE OBJECTIONS.                            .30      121.50

08/07/20 PRH REVIEW FILED CURE OBJECTIONS.                            . 20      81. 00

08/12/20 PRH REVIEW HEARING NOTICES RE CURE OBJECTIONS.               . 10      40 . 50

08/17/20 PRH REVIEW IONIA PROPERTIES LEASE ASSUMPTION                 . 10      40.50
             OBJECTION.

08/19/20 PRH REVIEW LEASE REJECTION ORDER.                            . 10      40.50

08/26/20 PRH REVIEW FILED MOTION TO REJECT LEASES ( .1) .             .30      121.50
             DISCUSS SAME WITH M. BRANDESS ( . 2 ) .

08/31/20 PRH REVIEW OMNIBUS MOTION TO REJECT LEASES.                  .20      81.00




   TOTAL HOURS         3 . 90      FOR SERVICES RENDERED       $             1579.50
                 Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020    Page 18 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Sep   4, 2020       PAGE       16
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




                                 MATTER TOTAL                $          1579.50




 *
                             TIME AND FEE SUMMARY                              *
 *          TIMEKEEPER         *    RATE   HOURS                 FEES
 PAUL R. HAGE                     405.00    3 .90           1579.50
                          TOTALS            3 .90           1579.50
                 Case:20-01947-jwb     Doc #:303 Filed: 09/14/2020         Page 19 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Sep   4, 2020           PAGE   17
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




     Official Committee of Unsecured Creditors of Barfly Ventures
     FEE APPLICATIONS / OBJECTIONS
* *OPEN FOR TIME ONLY**



  DATE   ATTY    SERVICE DESCRIPTION                             HOURS

08/03/20 PRH CORRESPONDENCE WITH S. STONE AND J. MORDEN RE          . 10       40 . 50
             AMHERST FEE STATEMENT.

08/04/20 PRH REVIEW AMHERST FEE STATEMENT (.1).                     .90       364.50
             CORRESPONDENCE AND CALLS WITH M. BRANDESS, S.
             STONE AND J. MORDEN RE NEED TO BREAK DOWN TIME
             ENTRIES BY CATEGORY (.8).

08/06/20 PRH REVIEW TIME ENTRIES AND ATTEND TO PREPARATION          .90       364.50
             OF MONTHLY FEE STATEMENTS.

08/10/20 PRH CORRESPONDENCE WITH M. BRANDESS RE                     . 10       40 . 50
             TIMING/STATUS OF JULY FEE STATEMENTS.

08/11/20 PRH ATTENTION TO MONTHLY FEE STATEMENTS.                   .40       162.00

08/12/20 PRH CORRESPONDENCE RE NOTICE, FILING OF MONTHLY FEE        .30       121.50
             STATEMENTS. ATTENTION TO FEE STATEMENTS.

08/13/20 PRH ATTENTION TO MONTHLY FEE STATEMENTS FOR                .90       364.50
             COMMITTEE PROFESSIONALS.

08/14/20 PRH ATTENTION TO FILING AND SERVICE OF MONTHLY FEE         .50       202.50
             STATEMENTS FOR COMMITTEE PROFESSIONALS.




   TOTAL HOURS         4 . 10     FOR SERVICES RENDERED      $              1660.50




                                  MATTER TOTAL               $              1660.50
                 Case:20-01947-jwb   Doc #:303 Filed: 09/14/2020      Page 20 of 20




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN      Sep   4, 2020       PAGE       18
CLIENT NUMBER: UCCBAR
INVOICE NO.: 465559




  *
                              TIME AND FEE SUMMARY                               *
 *
            TIMEKEEPER--             RATE   HOURS                  FEES
 PAUL R. HAGE                      405.00    4 . 10           1660.50
                           TOTALS            4 . 10           1660.50
